Case 3:18-cv-02822-WHA Document 88 Filed 06/18/20 Page 1 pr LE L)

&.
ewe

JUN 11 2020

yr? oeose SUSAN SPRAUL ERK
gy “0 ons OF THE NINTH CIRCUIT
5 UNEE e iTED © STATES BANKRUPTCY APPELLATE PANEL
a Aen OF THE NINTH CIRCUIT
eee C (6-28 20H
In re: BAP No. NC-20-1056

BRUGNARA PROPERTIES VI,

Debtor.

 

LUKE BRUGNARA,

V.

JANINA M. HOSKINS, Chapter 7

Appellant,

Trustee,

Appellee.

 

 

Bk. No. 17-30501

ORDER TRANSFERRING
IFP MOTION AND
CERTIFICATION TO
DISTRICT COURT

Before: GAN and FARIS, Bankruptcy Judges.

Appellant filed a motion for leave to proceed in forma pauperis with

respect to this appeal ("IFP Motion"). An order was issued by the BAP

Clerk, giving the bankruptcy court the opportunity to make a certification
under 28 U.S.C. § 1915(a)(3) regarding whether the appeal is frivolous. The

bankruptcy court issued a certification that the appeal is not taken in good

faith. Bankruptcy Court Docket at 513.

Therefore, appellant's IFP Motion is hereby TRANSFERRED to the
United States District Court for the Northern District of California for the

limited purpose of ruling on the IFP Motion. It is appellant's responsibility
Case 3:18-cv-02822-WHA Document 88 Filed 06/18/20 Page 2 of 2

to take all necessary steps to have the IFP Motion considered by the district
court within a reasonable period of time.

No later than Monday, July 13, 2020, appellant must file with the
Panel and serve on opposing counsel a written response which includes as
an exhibit a copy of the district court’s order on the IFP Motion or an
explanation of the steps appellant has taken to have the IFP Motion
considered by the district court. For the convenience of the district court,
copies of the notice of appeal, the order on appeal, the certification, and the
IFP Motion are attached to this order.

Appellant Luke Brugnara’s obligation to file an opening brief and
excerpts of the record is hereby EXTENDED until FOURTEEN (14) days
after resolution of the IFP motion by the district court.

Failure to comply with the requirements of this order may result in
dismissal of this appeal for lack of prosecution without further notice to the
parties.

An order regarding prosecution of this appeal and the related

appeals will be entered concurrently with the entry of this order.
